                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

LEON ALMOND,

               Plaintiff,
                                                    File no: 1:18-CV-641
v.
                                                    HON. ROBERT J. JONKER
S. CLINE, et al.,

               Defendants.
                               /

                            ORDER APPROVING MAGISTRATE'S
                             REPORT AND RECOMMENDATION

        The Court has reviewed the Report and Recommendation filed by the United States

Magistrate Judge in this action on February 14, 2020 (ECF No. 17).              The Report and

Recommendation was duly served on the parties. No objections have been filed under 28 U.S.C. §

636(b)(1)(C). Plaintiff’s motion for extension of time to file objections was denied (ECF No. 19).

        ACCORDINGLY, IT IS ORDERED that the Report and Recommendation of the

Magistrate Judge (ECF No.17) is approved and adopted as the opinion of the Court.

        IT IS FURTHER ORDERED that defendants Cline and Knaack’s motion for summary

judgment (ECF No. 10) is GRANTED.

        IT IS FURTHER ORDERED that this matter is TERMINATED.

        IT IS FURTHER ORDERED that Plaintiff is denied a certificate of appealability

        The Court discerns no good-faith basis for appeal of this matter.        See McGore v.

Wrigglesworth, 114 F.3d 601, 611 (6th Cir. 1997); 28 U.S.C. § 1915(a)(3).


Date:   March 10, 2020                       /s/ Robert J. Jonker
                                             ROBERT J. JONKER
                                             CHIEF UNITED STATES DISTRICT JUDGE
